Title: To George Washington from Lafayette, 3 September 1785
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Vienna September the 3d 1785

This letter Has been Requested of me as an Introduction for Mr André Michaux whom for Many Reasons I am Very Happy to present—in the first place I Know you will Be Glad to Know a Man whose Genius Has Raised Him Among the Scientifick people, and who, as a Botanist, Has at His own Expense travelled through Countries very little Known—He Now is Sent By the King to America, in order to Know the trees, the Seeds, and Every Kind of Natural production Whose growth May be either Curious, or Useful, and for them the King Will set up a Nursery at a Country Seat of His which He is Very fond of—I am the More pleased with the plan as it oppens a New channel of intercourse and Mutual farming good offices Between the two Nations—I Beg, My dear general, You will patronize this Gentlemen, and I much Want it to Be Said in france that He Has Been Satisfied with His Reception in America.
I Have Been Visiting the prussian army, and Now am in the Austrian Capital—I Had But an Hour ago a long Conversation

with the emperor about the United states and American trade, in which I took Care properly to Answer His Questions—Where ever I go I Enjoy the Unspeackable pleasure to Hear My Beloved General Spoken of with that Respect He So well deserves. Adieu, My dear General, My Best Respects Wait on Mrs Washington, Remember me to the Young ones. Most Respectfully and affectionately Your

Lafayette

